Exhibit 10.27
BOB EVANS FARMS, INC.
FIRST AMENDED AND RESTATED
1993
LONG TERM INCENTIVE PLAN FOR MANAGERS
(Reflects amendments through May 1, 2002)

 



--------------------------------------------------------------------------------



 



BOB EVANS FARMS, INC.
FIRST AMENDED AND RESTATED
1993
LONG TERM INCENTIVE PLAN FOR MANAGERS
(Reflects amendments through May 1, 2002)
Table of Contents

              Page  
ARTICLE I — GENERAL
    1  
 
       
Section 1.1 Effective Date
    1  
Section 1.2 Intent
    1  
 
       
ARTICLE II — DEFINITIONS AND USAGE
    1  
 
       
Section 2.1 Definitions
    1  
Section 2.2 Usage
    3  
 
       
ARTICLE III — STOCK AVAILABLE UNDER THE PLAN
    3  
 
       
Section 3.1 Common Shares Available
    3  
Section 3.2 Adjustment in Shares
    3  
 
       
ARTICLE IV — ELIGIBILITY AND PARTICIPATION
    3  
 
       
Section 4.1 Eligibility
    3  
Section 4.2 Participation
    4  
Section 4.3 SERP Eligibility
    4  
 
       
ARTICLE V — PERFORMANCE AWARDS
    4  
 
       
Section 5.1 Performance Awards
    4  
Section 5.2 Vesting and Payment of Restricted Shares
    5  
 
       
ARTICLE VI — EVENTS OCCURRING PRIOR TO VESTING OF RESTRICTED SHARES
    6  
 
       
ARTICLE VII — ADMINISTRATION
    6  
 
       
Section 7.1 General
    6  
Section 7.2 Administrative Rules
    6  
Section 7.3 Duties
    6  
Section 7.4 Fees
    7  
 
       
ARTICLE VIII — MISCELLANEOUS PROVISIONS
    7  
 
       
Section 8.1 Amendment and Termination of Plan
    7  
Section 8.2 No Assignment
    7  
Section 8.3 Successors and Assigns
    7  
Section 8.4 Governing Law
    7  
Section 8.5 No Guarantee of Employment
    7  
Section 8.6 Income Tax Payment
    7  
Section 8.7 Beneficiary Designation Procedure
    7  
Section 8.8 Severability
    7  
Section 8.9 Notification of Addresses
    8  
Section 8.10 Bonding
    8  
Section 8.11 Stock Transfer Restrictions
    8  
 
       
ARTICLE IX — FUNDING
    8  
 
       
ARTICLE X — INDEMNIFICATION
    8  

i



--------------------------------------------------------------------------------



 



BOB EVANS FARMS, INC.
FIRST AMENDED AND RESTATED
1993
LONG TERM INCENTIVE PLAN FOR MANAGERS
(Reflects amendments through May 1, 2002)
PREAMBLE
WHEREAS, Bob Evans Farms, Inc. (the “Company”) provides annual cash incentive
awards to mid-level managers based on attaining individual, business group and
corporate financial goals and results; and
WHEREAS, effective May 1, 1993, the Company established the Bob Evans Farms,
Inc. Long Term Incentive Plan for Managers to provide mid-level managers
additional incentive compensation, in the form of equity ownership, based on
attaining growth in net income of the Company; and
WHEREAS, the Company desires to amend and restate the Plan;
NOW, THEREFORE, the Company hereby amends and restated the Plan by adoption of
the Bob Evans Farms, Inc. First Amended and Restated 1993 Long Term Incentive
Plan for Managers as hereinafter provided:
ARTICLE I
GENERAL
Section 1.1 Effective Date. The Plan was initially effective as of May 1, 1993
and is amended and restated effective May 1, 2002. The rights, if any, of any
person whose status as an employee of the Employer has terminated shall be
determined pursuant to this Plan as in effect on the date such employee
terminated, unless a subsequently adopted provision of this Plan is made
specifically applicable to such person.
Section 1.2 Intent. The Plan is intended to be an unfunded plan for the purpose
of providing incentive compensation to mid-level managers and is not intended to
be an “employee welfare benefit plan” or an “employee pension benefit plan” as
those terms are defined in Section 3 of ERISA.
ARTICLE II
DEFINITIONS AND USAGE
Section 2.1 Definitions. Wherever used in this Plan, the following words and
phrases shall have the meaning set forth below unless the context

 



--------------------------------------------------------------------------------



 



plainly requires a different meaning:
“Account” means the account established under this Plan to which Restricted
Shares shall be credited on behalf of a Participant, as described in
Section 5.1.
“Actual Performance Level” means the amount by which Net Income for the
applicable Fiscal Year exceeds Net Income for the immediately preceding Fiscal
Year.
“Board” means the Board of Directors of the Company.
“Committee” means the Compensation Committee of the Board.
“Common Share” means a share of common stock, par value $0.01 per share, of the
Company.
“Company” means Bob Evans Farms, Inc., a corporation organized under the laws of
the State of Delaware, and any successor thereto.
“Compensation” means the total cash wages or salary, including any cash bonuses
(but not cash prizes or contest awards), paid to a Participant by the Employer
for a Fiscal Year.
“Disability” means a physical or mental condition of a Participant resulting
from a bodily injury, disease, or mental disorder which renders him incapable of
continuing in the employment of the Employer. Such Disability shall be
determined by the Committee based upon appropriate medical advice and
examination, and taking into account the ability of the Participant to continue
in his same, or similar, position with the Employer.
“Employer” means Bob Evans Farms, Inc. or any of its wholly-owned subsidiaries
that adopt the Plan with its consent.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Fair Market Value” means as of any day (a) the last reported closing price for
a Common Share on the NASDAQ National Market System or on any securities
exchange on which the Common Shares may be listed for the day as of which such
determination is being made or, if there was no sale of Common Shares so
reported for such day, on the most recently preceding day on which there was
such a sale or (b) if the Common Shares are not listed or admitted to trading on
the NASDAQ National Market System or on any securities exchange on the day as of
which the determination is being made, the amount determined by the Committee to
be the fair market value of a Common Share on such day.
“Fiscal Year” means the 52/53 week year ending on the last Friday in April of
each year.
“Net Income” means Company consolidated net income before extraordinary items.
“Participant” means an eligible employee who is participating in this Plan in
accordance with Section 4.2 or Section 4.3.
“Performance Award” means the amount payable to a Participant for a Fiscal Year
determined in accordance with Section 5.1.
“Plan” means the Bob Evans Farms, Inc. Long Term Incentive Plan for Managers, as
amended and restated in the form of the Bob Evans Farms, Inc. First Amended and
Restated 1993 Long Term Incentive Plan for Managers and as it may be amended
from time to time.
“Restricted Share” means a Common Share that cannot be sold, transferred,
pledged, assigned or otherwise encumbered for the period beginning on the date
such share is awarded pursuant to the Plan and ending on the date as of which
the Participant on whose behalf such share was awarded satisfies the vesting
requirements under Section 5.2(a) and such share is delivered to such
Participant pursuant to Section 5.2(a).

2



--------------------------------------------------------------------------------



 



“Termination for Cause” means the termination of a Participant’s employment due
to any act which, in the Committee’s discretion, is deemed to be inimical to the
best interests of the Company (or any Employer), including, but not limited to:
(i) serious, willful misconduct in respect of his duties for the Employer,
(ii) conviction of a felony or perpetration of a common law fraud, (iii) willful
failure to comply with applicable laws with respect to the execution of the
Employer’s business operations, (iv) theft, fraud, embezzlement, dishonesty or
other conduct which has resulted or is likely to result in material economic
damage to the Company, any Employer, or any of their affiliates or subsidiaries,
or (v) failure to comply with requirements of the Employer’s drug and alcohol
abuse policies, if any.
“Threshold Performance Level” means the targeted percentage, established by the
Committee pursuant to Section 5.1(b), by which Net Income for the applicable
Fiscal Year is to exceed Net Income for the immediately preceding Fiscal Year
for purposes of computing any Performance Award for such applicable Fiscal Year
under Section 5.1(c).
Section 2.2 Usage. Except where otherwise indicated by the context, any
masculine terminology used herein also shall include the feminine and vice
versa, and the definition of any term herein in the singular shall also include
the plural and vice versa.
ARTICLE III
STOCK AVAILABLE UNDER THE PLAN
Section 3.1 Common Shares Available. The total number of Common Shares payable
pursuant to Performance Awards made under this Plan shall be five hundred
thousand (500,000), subject to any adjustment as set forth in Section 3.2. The
Common Shares payable pursuant to Performance Awards made under this Plan may
consist, in whole or in part, of authorized but unissued shares or treasury
shares. Any Restricted Shares that are forfeited in accordance with
Section 5.2(a) shall again be available as Common Shares payable pursuant to
Performance Awards made under this Plan.
Section 3.2 Adjustment in Shares. In the event of:

  (a)   a merger or consolidation of the Company with another corporation as a
result of which the Company is not the surviving corporation;

  (b)   a transfer of all or substantially all of the assets of the Company to
another corporation;

  (c)   a recapitalization, reorganization or restructuring of the Company; or

  (d)   a stock dividend payment, or a combination, split-up, or
reclassification of, or substitution of other securities for, outstanding Common
Shares,

the Committee in its sole discretion may take such action: (i) to provide that
Participants on whose behalf Restricted Shares are maintained prior to the
applicable event have rights in a proportionate number of Common Shares after
the event as existed as Common Shares immediately prior to such event; (ii) to
substitute property or other securities for Restricted Shares, or (iii) to
adjust the aggregate number of Common Shares available under this Plan.
Any adjustment pursuant to this Section 3.2 in the number of Common Shares
available under this Plan shall be a whole number, and any fraction that may
otherwise result as a result of the operation of this Section 3.2 shall be
rounded to the nearest whole number.
ARTICLE IV
ELIGIBILITY AND PARTICIPATION
Section 4.1 Eligibility. An individual employed by the Employer as a “restaurant
general manager,” “area director” or “corporate manager,” as those positions are
defined by the Company, shall be eligible to participate in this Plan after
three (3) years of service with the Employer in a managerial position.

3



--------------------------------------------------------------------------------



 



Section 4.2 Participation. An employee who is eligible to participate in this
Plan pursuant to Section 4.1 shall become a Participant on the first day of the
month coincident with or immediately following the date on which the employee
completes three (3) years of service with the Employer in a managerial position,
and shall cease as of the earlier of: (i) the date the employee is transferred
to a position with the Employer other than a position described in Section 4.1,
or (ii) the date the employee separates from employment with the Employer.
Section 4.3 SERP Eligibility. An employee who ceases to participate in this Plan
pursuant to Section 4.2 and is thereafter eligible to participate in the Bob
Evans Farms, Inc. Supplemental Executive Retirement Plan, as most recently
amended and restated in the form of the Bob Evans Farms, Inc. and Affiliates
2002 Second Amended and Restated Supplemental Executive Retirement Plan, and as
it may subsequently be amended (the “SERP”) shall receive credit for purposes of
Section 5.2(a) for each year of service in which he is employed by the Employer
and eligible to participate in the SERP.
ARTICLE V
PERFORMANCE AWARDS
Section 5.1 Performance Awards.
     (a) General. Each Participant shall receive or shall have his Account
credited with a Performance Award with respect to a Fiscal Year in which the
Actual Performance Level exceeds the Threshold Performance Level. The
Performance Award a Participant shall receive, or with which his Account is
credited, shall be determined under Subsection (c), below.
     (b) Establishment of Threshold Performance Level. Except as otherwise
provided in this Subsection (b), the Committee shall establish a Threshold
Performance Level for each Fiscal Year. A Threshold Performance Level for a
Fiscal Year shall be established no later than forty-five (45) days after the
first day of such Fiscal Year; provided, however, that the Threshold Performance
Level for the Fiscal Year commencing May 1, 1993 shall be established by the
Committee within a reasonable period of time after this Plan is adopted by the
Board. In the event the Committee fails to establish a Threshold Performance
Level for a Fiscal Year, the Plan shall be deemed suspended for such Fiscal Year
and no Performance Award shall be payable to any Participant with respect to
such Fiscal Year. (Amended June 15, 2004, to allow for the establishment of a
“Threshold Performance Level” beyond 45 days after the beginning of the fiscal
year.)
     (c) Determination of Performance Award.
If the Actual Performance Level does not exceed the Threshold Performance Level
for a Fiscal Year, no Performance Awards shall be payable for such Fiscal Year.
For a Fiscal Year in which the Actual Performance Level exceeds the Threshold
Performance Level, each Participant shall receive, or shall have his Account
credited with, a Performance Award equal to a percentage of his Compensation,
not in excess of eight percent (8%),

4



--------------------------------------------------------------------------------



 



determined as follows:
“A” multiplied by “B”,
divided by “C”,
where
“A” is the difference, in terms of dollars of Net Income, between the Actual
Performance Level and the Threshold Performance Level;
“B” is forty percent (40%); and
     “C” is the aggregate of all Compensation for the Fiscal Year.
An employee who ceases to participate in this Plan during a Fiscal Year pursuant
to Section 4.2 (other than on account of death, Disability or retirement) shall
not be entitled to any Performance Award for such Fiscal Year. Notwithstanding
the foregoing, a Participant who separates from employment with the Employer
during a Fiscal Year which the Committee determines to be a Termination for
Cause shall not be entitled to any Performance Award for such Fiscal Year.
     (d) Payment of Performance Award. The dollar amount represented by the
percentage of each Participant’s Compensation determined under Subsection (c),
above, shall be converted to Common Shares on behalf of such Participant. Such
conversion shall be based on the Fair Market Value of a Common Share as of the
close of business on the last day of the applicable Fiscal Year, with any
resulting fractional share rounded to the nearest whole share. The Common Shares
shall be credited to the Participant’s Account as Restricted Shares no later
than sixty (60) days after the end of the applicable Fiscal Year, if such
Participant is not vested in such shares on such date. The Common Shares shall
be delivered to the Participant no later than sixty (60) days after the end of
the applicable Fiscal Year, if such Participant is vested in such shares on such
date. A Participant shall be vested in shares, and shall receive any Restricted
Shares credited to his Account, as determined under Section 5.2, below.
Section 5.2 Vesting and Payment of Restricted Shares.
     (a) General. A Participant shall have a nonforfeitable interest in all
Restricted Shares credited to his Account on the earlier of the date he:

  (i)   completes fifteen (15) years of service in one or more of the positions
set forth in Section 4.1 (including service described in Section 4.3);

  (ii)   attains age sixty-two (62); or

  (iii)   dies or incurs a Disability.

All Restricted Shares credited to a Participant’s Account shall be forfeited if
the Participant separates from employment with the Employer prior to becoming
vested in such shares in accordance with the preceding sentence. All Restricted
Shares credited to a Participant’s Account shall be delivered to such
Participant (or his beneficiary, as the case may be) within sixty (60) days of
the last day of the month in which the Participant becomes vested in his
Restricted Shares.
     (b) Rights While Nonvested. During the period a Participant is not vested
in the Restricted Shares credited to his Account, such Participant shall have
all of the rights of a stockholder of the Company, including the right to vote
the Restricted Shares credited to his Account and the right to receive any cash
dividends with respect to such shares. The Company shall maintain all Restricted
Shares in the Participant’s Account, and shall act as custodian of such shares
during the period the Participant is not vested in such shares.
     (c) Rights After Vesting. A Participant who becomes vested in Restricted
Shares in accordance with Subsection (a) shall receive any future Performance
Awards to which he becomes entitled after such vesting in the form of Common
Shares. Such Common Shares shall be paid to such Participant in accordance with
Section 5.1(d).

5



--------------------------------------------------------------------------------



 



ARTICLE VI
EVENTS OCCURRING PRIOR TO VESTING OF RESTRICTED SHARES
If, prior to the vesting of Restricted Shares credited to Participants’
Accounts,

  (a)   With respect to a Participant who is a party to a change in control
agreement and to which the Company also is a party (“Change Agreement”), a
“change in control’ occurs as defined in (and subject to the terms of) that
Participant’s Change Agreement; or

  (b)   With respect to all Participants, there occurs approval by the Company’s
stockholders of a definitive agreement (i) to merge or consolidate the Company
with or into another corporation in which the Company is not the continuing or
surviving corporation or pursuant to which any Common Shares would be converted
into cash, securities or other property of another corporation, other than a
merger of the Company in which holders of Common Shares immediately before the
merger have the same proportionate ownership of shares of the surviving
corporation immediately after the merger as immediately before or (ii) within a
12-consecutive calendar month period, to sell or otherwise dispose of 50 percent
or more of the book value of the combined assets of the Company and all “related
entities” (for purposes of this definition, (i) “book value” will be established
on the basis of the latest consolidated financial statement the Company filed
with the Securities and Exchange Commission before the date any 12-consecutive
calendar month measurement period began and (ii) “related entity” means (A) an
entity related to the Company by application of Internal Revenue Code of 1986,
as amended (“Code”) Sections 414(b) and (c), as modified by Code Section 415(h)
or (B) an affiliated service group [as defined in Code Section 414(m)] or other
organization described in Code Section 414(o) that includes the Company),

the vesting requirements under Section 5.2(a) shall be deemed satisfied (i) as
to the Participants described in both Article VI(a) and (b) if, within 36 months
after the occurrence of an event described in Article VI(b), the Plan is
terminated and not replaced with a similar program providing comparable benefits
and features and (ii) as to the Participants described in Article VI(a) only, an
event occurs that generates a change in control payment under that Participant’s
Change Agreement, (iii) the Committee or Company shall deliver such Restricted
Shares to the appropriate Participants as soon as practicable thereafter.
ARTICLE VII
ADMINISTRATION
Section 7.1 General. The Administrator shall be the Committee, or such other
person or persons as designated by the Committee. Except as otherwise
specifically provided in this Plan, the Administrator shall be responsible for
administration of this Plan.
Section 7.2 Administrative Rules. The Administrator may adopt such rules of
procedure as it deems desirable for the conduct of its affairs, except to the
extent that such rules conflict with the provisions of this Plan. To the extent
the Committee is the Administrator, the Administrator may make any decision or
take any action under this Plan only by a meeting of a majority of the Committee
members or by written action without a meeting signed by all members of the
Committee.
Section 7.3 Duties. The Administrator shall have the following rights, powers
and duties:
     (a) The decision of the Administrator in matters within its jurisdiction
shall be final, binding and conclusive upon the Employer and upon any other
person affected by such decision.
     (b) The Administrator shall have the duty and authority to interpret and
construe the provisions of this Plan, to determine eligibility for benefits and
the appropriate amount of any benefits, to decide any question which may arise
regarding the rights of employees, Participants, and beneficiaries, and the
amounts of their respective interests, to adopt such rules and to exercise such
powers as the Administrator may deem necessary for the administration of this
Plan, and to exercise any other rights, powers or privileges granted to the
Administrator by the terms of this Plan.

6



--------------------------------------------------------------------------------



 



     (c) The Administrator shall maintain full and complete records of its
decisions. Its records shall contain all relevant data pertaining to the
Participant and his rights under this Plan. The Administrator shall have the
duty to maintain Account records of all Participants.
     (d) The Administrator shall cause the principal provisions of this Plan to
be communicated to the Participants, and a copy of this Plan and other documents
shall be available at the principal office of the Company for inspection by the
Participants at reasonable times determined by the Administrator.
     (e) The Administrator shall periodically report to the Board with respect
to the status of this Plan.
Section 7.4 Fees. No fee or compensation shall be paid to any person for
services as the Administrator.
ARTICLE VIII
MISCELLANEOUS PROVISIONS
Section 8.1 Amendment and Termination of Plan. The Committee with the approval
of the Board may amend, modify or terminate this Plan at any time and from time
to time. Notwithstanding the preceding, no amendment, modification or
termination of this Plan shall impair the vesting in Restricted Shares credited
to a Participant’s Account, or reduce the Performance Award of a Participant,
both as determined as of the day immediately preceding the effective date of
such amendment, modification or termination. No amendment or modification of
this Plan shall be effective prior to the approval of the stockholders of the
Company if such amendment or modification would (a) except as provided in this
Plan, increase the total number of shares reserved for the purpose of this Plan;
(b) change the class of employees eligible to participate in this Plan; or
(c) require stockholder approval to the extent necessary to maintain the status
of this Plan as a plan satisfying the requirements of Rule 16b-3 of the
Securities and Exchange Commission.
Section 8.2 No Assignment. The Participant shall not have the power to pledge,
transfer, assign, anticipate, mortgage or otherwise encumber or dispose of in
advance any interest in amounts payable hereunder or any of the payments
provided for herein, nor shall any interest in amounts payable hereunder or in
any payments be subject to seizure for payments of any debts, judgments, alimony
or separate maintenance, or be reached or transferred by operation of law in the
event of bankruptcy, insolvency or otherwise.
Section 8.3 Successors and Assigns. The provisions of the Plan are binding upon
and inure to the benefit of each Employer, its successors and assigns, and the
Participant, his beneficiaries, heirs, legal representatives and assigns.
Section 8.4 Governing Law. The Plan shall be subject to and construed in
accordance with the laws of the State of Ohio.
Section 8.5 No Guarantee of Employment. Nothing contained in the Plan shall be
construed as a contract of employment or deemed to give any Participant the
right to be retained in the employ of an Employer or any equity or other
interest in the assets, business or affairs of an Employer. No Participant
hereunder shall have a security interest in assets of an Employer used to make
contributions or pay benefits.
Section 8.6 Income Tax Payment. No later than the date as of which an amount
received pursuant to this Plan first becomes includible in the gross income of a
Participant (or his beneficiary) for federal income tax purposes, the
Participant (or his beneficiary) and the Company shall agree upon the
appropriate arrangement to satisfy the withholding obligations of the Company
with respect to the payment of any federal, state, or local taxes of any kind
required by law on such payment.
Section 8.7 Beneficiary Designation Procedure. The Administrator shall establish
such procedures as it deems appropriate for a Participant to designate a
beneficiary to whom any amounts payable in the event of the Participant’s death
are to be paid.
Section 8.8 Severability. If any provision of this Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of this Plan, but this Plan shall be construed and enforced
as if such illegal or invalid provision had never been included herein.

7



--------------------------------------------------------------------------------



 



Section 8.9 Notification of Addresses. Each Participant and each beneficiary
shall file with the Administrator, from time to time, in writing, the post
office address of the Participant, the post office address of each beneficiary,
and each change of post office address. Any communication, statement or notice
addressed to the last post office address filed with the Administrator (or if no
address was filed, then to the last post office address of the Participant or
beneficiary as shown on the Employer’s records) shall be binding on the
Participant and each beneficiary for all purposes of this Plan and neither the
Administrator nor the Employer shall be obligated to search for or ascertain the
whereabouts of any Participant or beneficiary.
Section 8.10 Bonding. The Administrator and all agents and advisors employed by
it shall not be required to be bonded.
Section 8.11 Stock Transfer Restrictions. All certificates for Common Shares or
other securities delivered under this Plan shall be subject to such
stock-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Common Shares are then
listed and any applicable Federal or state securities law, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
ARTICLE IX
FUNDING
The entire cost of this Plan shall be paid from the general assets of the
Employer. No liability for the payment of benefits under the Plan shall be
imposed upon any officer, trustee, employee, or agent of an Employer.
ARTICLE X
INDEMNIFICATION
The Company shall indemnify and hold harmless any individual designated by the
Committee as an Administrator, each member of the Board and each member of the
Committee duly appointed by the Board from and against any and all liabilities,
costs, and expenses incurred by such persons as a result of any act, or omission
to act, in connection with the performance of such persons’ duties,
responsibilities and obligations under this Plan, other than such liabilities,
costs and expenses as may result from the willful conduct or criminal acts of
such persons.
The undersigned, pursuant to the approval of the Board on May 7, 2002, does
herewith execute this Bob Evans Farms, Inc. First Amended and Restated 1993 Long
Term Incentive Plan for Managers.

                        Stewart K. Owens      Chairman and C.E.O.     

8